Citation Nr: 0720828	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  06-14 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
chronic low back strain, currently evaluated as 10 percent 
disabling.

2.  Entitlement to a compensable evaluation for service-
connected residuals of fatty liver, also claimed as digestive 
condition. 

3.  Entitlement to a compensable evaluation for service-
connected residuals of right lower extremity compartment 
syndrome, post-operative fasciotomy, claimed as shin splints 
and scars.  

4.  Entitlement to a compensable evaluation for service-
connected residuals of left lower extremity compartment 
syndrome, post-operative fasciotomy, claimed as shin splints 
and scars.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from January 1979 to January 
1995. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

In March 2007, the veteran testified via videoconference 
before the undersigned Acting Veterans Law Judge.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claims, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The medical evidence shows that the veteran's service-
connected low back disability does not restrict forward 
flexion of the lumbar spine to a point not greater than 60 
degrees (but rather allows for flexion to 80 degrees), nor 
does it result in a combined range of motion of the lumbar 
spine not greater than 120 degrees; the low back disorder 
does not cause muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour, and it 
is not productive of associated objective neurological 
abnormalities.  

3.  The medical evidence of record shows that the veteran's 
service-connected liver disability is not currently 
productive of residuals.

4.  The medical evidence of record shows that the veteran's 
service-connected residuals of lower extremities compartment 
syndrome, post-operative fasciotomy, are productive of no 
more than slight muscle disabilities; the superficial scars 
are not painful on examination or unstable and do not measure 
an area of 144 square inches (929 sq. cm.).   


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 10 
percent for service-connected chronic low back strain have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.27, 4.40-4.46, 
4.59, 4.71a, Diagnostic Code 5237 (2006).

2.  The criteria for a compensable rating for service-
connected residuals of fatty liver, also complained as 
digestive condition have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.27, 4.114, Diagnostic Code 7399-7345 (2006).  

3.  The criteria for a compensable rating for service-
connected residuals of right lower extremity compartment 
syndrome, post-operative fasciotomy, claimed as shin splints 
and scars have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.27, 4.56, 4.73, 4.118, Diagnostic Codes 5312, 7802, 7803, 
7804, 7805 (2006).  

4.  The criteria for a compensable rating for service-
connected residuals of left lower extremity compartment 
syndrome, post-operative fasciotomy, claimed as shin splints 
and scars have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.27, 4.56, 4.73, 4.118, Diagnostic Codes 5312, 7802, 7803, 
7804, 7805 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2006).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

In regard to VA's enhanced duty to notify under the VCAA, the 
Board notes that in correspondence dated in January 2004 and 
October 2006, the RO advised the veteran of VA's duties under 
the VCAA and the delegation of responsibility between VA and 
the veteran in procuring the evidence relevant to the claims, 
including which portion of the information and evidence 
necessary to substantiate the claims was to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Quartuccio, 16 Vet. App. at 187.  The 
VCAA notices advised the veteran of what the evidence must 
show to establish entitlement to an increased evaluation for 
service-connected disability.  Finally, the October 2006 VCAA 
notice specifically requested that the veteran provide any 
evidence in his possession that pertained to his claims.  
38 C.F.R. § 3.159(b)(1) (2006).  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction decision 
on the claim.  In the instant appeal, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  While the notice provided to 
the veteran in October 2006 was not given prior to the first 
RO adjudication of the claims, he was provided additional 
time within which to submit additional evidence concerning 
his appeal.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  

Also during the course of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the instant appeal, the veteran was 
provided with notice of the type of evidence necessary to 
establish an effective date for the service-connected 
disabilities in correspondence dated in March 2006.  

The Board further observes that the RO provided the veteran 
with a copy of the April 2004 rating decision, October 2004 
rating decision, March 2006 Statement of the Case (SOC), and 
June 2006 Supplemental Statement of the Case (SSOC), which 
included a discussion of the facts of the claims and the laws 
and regulations as well as notification of the bases of the 
decisions and a summary of the evidence used to reach the 
decisions.  The Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

In regard to VA's duty to assist, the Board notes that the RO 
obtained VA treatment records.  The RO afforded the veteran 
VA examinations in August 2004 and June 2006, which addressed 
the severity of the service-connected disabilities.  At the 
March 2007 video conference hearing, the veteran affirmed 
that his disabilities had worsened since his last exam, but 
the veteran did not specify how the disabilities had 
worsened, and there is no objective medical evidence of 
record that shows or suggests that the VA examinations the 
veteran underwent in June 2006 are insufficient to evaluate 
his disabilities.  Therefore, the Board finds that a new VA 
examination is not warranted.   

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Accordingly, the Board will 
proceed with appellate review.     


Increased Ratings

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
also reviewed all evidence of record pertaining to the 
history of the service-connected disabilities discussed 
below.  The Board has found nothing in the historical record 
that would lead to the conclusion that the current evidence 
of record is not adequate for rating purposes.  The Board is 
of the opinion that this case presents no evidentiary 
considerations that would warrant an exposition of remote 
clinical histories and findings pertaining to these 
disabilities.  

Chronic Low Back Strain

In a November 1995 rating decision, the RO granted service 
connection for chronic low back strain and assigned a 
noncompensable evaluation under former Diagnostic Code 5295, 
effective February 1, 1995, the day following the veteran's 
discharge from service.  On January 7, 2004, the veteran 
filed the instant claim for an increased rating.  In the 
appealed rating decision of October 2004, the RO increased 
the disability rating to 10 percent under new Diagnostic Code 
5237, effective January 7, 2004.  The 10 percent rating has 
remained in effect.  

Records from Lexington Medical Center IRMO include a March 
2003 record that showed that the veteran complained of lower 
back pain on the right side.  He believed he strained his 
back at work and reported that he did this approximately one 
to two times per year.  He usually received no treatment 
other than pain medications, and he indicated that the pain 
usually resolved within a couple of days.  

A December 2003 VA treatment record noted that an examination 
revealed full range of motion in all planes.  A straight-leg 
raising test was negative bilaterally.  

The August 2004 VA joints examination report shows that the 
veteran complained of back pain that radiated to his hips and 
thighs.  He also complained that he experienced numbness in 
his lower legs with prolonged sitting.  He denied any history 
of spine surgery.  He complained of back spasms and flare-ups 
of back pain.   He was currently employed as a maintenance 
person.  He missed 95 days per year secondary to several 
disabilities, which included his back disability.  He was 
able to walk and fish but not participate in any other 
recreational activities.  The physical examination of his 
lumber spine revealed mild tenderness to palpation in the 
midline.  There were no contour abnormalities.  He had full 
range of motion with minimal pain.  Motor testing of his 
lower extremities was 5/5.  The examiner reported that 
radiographs were reviewed and showed no disk space narrowing 
and no acute abnormalities.  The examiner concluded that 
based on the veteran's history, examination, and diagnostic 
tests, it was less likely than not that the range of motion 
measured above was additionally limited by pain, fatigue, 
weakness, or lack of endurance following repetitive use. 

The August 2004 neurological examination report shows that 
the examiner reported that there was no evidence of any low 
back problem.  The examiner reported that x-rays of the 
lumbar spine were normal and that the neurological and 
orthopedic examinations of the lumbar spine were negative.  

The June 2006 VA muscles examination report shows that the 
examiner reviewed the claims files.  The veteran continued to 
complain of chronic low back pain and occasional pain in his 
lower extremities after being on his feet all day.  
Precipitating factors included weightbearing activities, but 
most symptoms were relieved by elevation of his legs.  He had 
several epidural injections that provided moderate pain 
relief.  He had physical therapy off and on for six or seven 
months, which provided good pain relief.  He was currently 
employed as a state maintenance supervisor; he had to use 
sick and vacation days because of back pain.  Prolonged 
standing, lifting, bathing, and sitting, and weather changes 
aggravated his back pain.  He had two incapacitating episodes 
in the past year for which a physician prescribed bedrest for 
two to three days.  He had flare-ups of back pain 
approximately four times a year that lasted for two to three 
days to the point of incapacitation for which he needed 
bedrest.  

The physical examination of the lumbosacral spine revealed 80 
degrees of flexion and 25 degrees of extension, "both within 
the range of pain present."  Lateral flexion to the right 
was measured at 40 degrees and 30 degrees to the left, both 
without pain present.  Bilateral rotation was measured at 30 
degrees without pain present.  The range of motion measured 
was not additionally limited by pain, fatigue, or weakness, 
following repetitive use.  There was no spasm present; 
however, there was tenderness along the lumbosacral junction.  
Right leg, straight-leg raising elicited low back pain but 
the left leg did not.  Motor strength was 5/5 bilaterally.  
The sensory exam was normal.  Deep tendon reflexes were 2+ 
bilaterally, and his gait was normal.  The examiner reported 
that a July 2005 magnetic resonance image (MRI) study of the 
lumbar spine was essentially negative.  In an addendum, it 
was noted that the veteran was diagnosed with lumbosacral 
strain.   

A March 2005 VA treatment record noted that an examination 
revealed point tenderness of the lumbosacral spine.  Deep 
tendon reflexes were 2+, and the straight leg raising test 
was positive.  The examiner noted an assessment of low back 
pain.  

At the March 2007 RO hearing, the veteran claimed that his 
back had worsened since the 2006 VA examination, but he did 
not explain how.  He continued to work as a maintenance man.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 10 percent rating is assigned for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
rating is assigned for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the thoracolumber spine is 
240 degrees.  The normal ranges of motion for each component 
of spinal motion provided in this note are the maximum that 
can be used for calculation of the combined range of motion.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2006). 

Any associated objective neurologic abnormalities, including, 
but not limited to bowel or bladder impairment are to be 
evaluated separately under an appropriate diagnostic code.  
Intervertebral disc syndrome is to be evaluated either under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  For purposes of evaluations under 
Diagnostic Code 5243, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  
  
The medical evidence shows that the veteran's low back 
disability does not meet the minimum loss of motion 
associated with a 20 percent rating.  The veteran 
demonstrated full range of motion and 80 degrees of flexion 
on VA examination in August 2004 and June 2006.  Also, the 
combined range of motion of the lumbar spine demonstrated on 
the VA examinations was greater than 120 degrees.  According 
to the VA examiners, the demonstrated range of motion is not 
additionally limited by such factors as pain, fatigue, 
weakness, or lack of endurance. In addition, the medical 
evidence of record shows that the veteran's low back 
disability is not productive of muscle spasm or guarding 
resulting in an abnormal gait or spinal contour.  Thus, the 
veteran is not entitled to the next higher rating of 20 
percent under the general rating formula for rating spine 
disabilities with respect to the orthopedic manifestations of 
his low back disability.  

While the veteran complained of back pain that radiated to 
his legs at the August 2004 VA examination and he had a 
positive straight leg raise test at the June 2006 VA 
examination, the VA examinations show that there are 
currently no ratable neurological manifestations associated 
with the low back disability.  Radiographs and the July 2005 
MRI show that the veteran does not have degenerative disc 
disease of the lumbar spine, and his low back disability is 
not characterized as being productive of intervertebral disc 
syndrome.  Consequently, no consideration need be made to the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes notwithstanding the veteran's 
contention that he suffers from incapacitating episodes of 
low back pain.  Moreover, VA treatment records do not 
document any physician prescribed bed rest in connection with 
any complaints of low back pain. 

Accordingly, the Board concludes that the veteran is not 
entitled to an increased rating in excess of 10 percent for 
service-connected chronic low back strain. 

Residuals of Fatty Liver, Also Complained as Digestive 
Condition

In a November 1995 rating decision, the RO granted service 
connection for fatty liver and assigned a noncompensable 
evaluation under Diagnostic Code 7399-7345, effective 
February 1, 1995.  On January 7, 2004, the veteran filed the 
instant claim for an increased rating.  The noncompensable 
evaluation has remained in effect.  

At the March 2007 RO hearing, the veteran associated fatigue, 
anxiety, and gastrointestinal problems with his liver 
disability.  He also claimed he was on a special diet for 
this disability.  

Records from Lexington Medical Center IRMO noted that the 
veteran had a past medical history significant for 
gastroesophageal reflux disease (GERD).  

VA treatment records include a January 2004 record that noted 
that the veteran was trying to lose weight with dietary and 
increased exercise efforts.  Another January 2004 record 
noted that the veteran had no further complaints of left 
lower quadrant pain, which had been determined to be 
secondary to diverticular disease.  It was noted that the 
veteran was diagnosed with diverticulosis, GERD, and peptic 
ulcer disease (PUD).  A March 2005 record showed that the 
veteran was counseled on eating healthy to control his GERD.  

The June 2006 VA examination report shows that the examiner 
reviewed the claims files.  The veteran complained of 
persistent gastrointestinal complaints described as pain in 
the left lower quadrant that had been intermittent over the 
years.  He complained of bloating and gas at times, and 
occasional nausea and vomiting.  He also experienced chronic 
fatigue.  He had gained about 10 pounds over the last year.  
He usually ate about two meals a day with snacks in between.  
The examiner described the veteran as obese.  The physical 
examination revealed mild tenderness to palpation in the left 
lower quadrant only.  The examiner reported that the 
laboratory data revealed a full liver panel. 

The examiner noted that at the present time, the veteran had 
a diagnosis of fatty liver from a previous liver biopsy that 
was done well over a decade ago.  The examiner maintained 
that this was related to the veteran being obese and possibly 
having some early nonalcoholic steatohepatitis back at that 
time.  The examiner reported that the veteran currently had a 
normal liver function test and normal pancreatic enzymes, and 
he had no reported history of any kind of chronic liver 
condition.  The examiner maintained that he found no findings 
consistent with liver cirrhosis or any liver abnormality.  
The examiner indicated that the veteran's complaints of left 
lower quadrant pain and some other gastrointestinal 
complaints might be consistent with a form of irritable bowel 
syndrome but not of any kind of liver cirrhosis or other 
liver damage.  The examiner explained that typically 
nonspecific fatty liver was a benign process that in a small 
percentage of people over many years did lead to cirrhosis, 
but presently there were no findings of this in the veteran.  

The veteran's service-connected liver disability is rated by 
analogy to chronic liver disease without cirrhosis under 
Diagnostic Code 7345.  Under Diagnostic Code 7345, a 
noncompensable evaluation is provided for nonsymptomatic 
liver disease.  A 10 percent evaluation is prescribed where 
liver disease is productive of intermittent fatigue, malaise, 
and anorexia, or where there are incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least one week, but less than two weeks 
during the previous 12 month period.  A 20 percent evaluation 
is prescribed where liver disease is productive of daily 
fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication; or incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 
12-month period.  38 C.F.R. § 4.114, Diagnostic Code 7345 
(2006). 

For purposes of evaluating conditions under Diagnostic Code 
7345, "incapacitating episode'" means a period of acute 
signs and symptoms severe enough to require bed rest and 
treatment by a physician.  Id. 

According to the June 2006 VA examiner and the other medical 
evidence of record, there are no residuals associated with 
the service-connected liver disability.  Clinical testing 
revealed no liver abnormality.  The VA examiner indicated 
that the veteran's gastrointestinal complaints might be due 
to a nonservice-connected disorder.  The clinical findings 
noted in the VA and private treatment records similarly show 
that many of the veteran's complaints are attributable to 
nonservice-connected disorders.  As the veteran's service-
connected liver disability is not currently productive of 
compensable residuals, the Board finds that the veteran is 
not entitled to a compensable evaluation under Diagnostic 
Code 7345.   

Residuals of Right and Left Lower Extremity Compartment 
Syndrome, Post-Operative Fasciotomy, Claimed as Shin Splints 
and Scars  

In a November 1995 rating decision, the RO granted service 
connection for bilateral compartment syndrome (shin splints), 
status post bilateral fasciotomy and assigned a 
noncompensable evaluation under Diagnostic Code 5312, 
effective February 1, 1995.  On January 7, 2004, the veteran 
filed the instant claim for an increased rating.  The 
noncompensable evaluations have remained in effect, but the 
disabilities are assigned to Diagnostic Codes 5312-7805.

At the March 2007 RO hearing, the veteran affirmed that his 
scars were tender and painful, and that he experienced a 
burning sensation.  He also complained of numbness and 
weakness in his legs when he stood for prolonged periods. 

A March 2004 VA treatment record showed that the veteran 
complained of pain, tenderness, and numbness on the bottom of 
both of his feet.  

The August 2004 VA joints examination report shows that the 
veteran complained of numbness in his feet and legs.  

The June 2006 VA muscles examination report shows that the 
examiner reviewed the claims files.  The veteran complained 
of bilateral foot numbness between his first and second toes 
on the plantar surface and along the medial shins with 
paresthesias.  He also experienced some pain in his lower 
extremities with prolonged standing.  The physical 
examination of the lateral lower extremities revealed a left-
sided incisional scar that measured 12.3 by 0.6 cm and a 
right-sided incisional scar that measured 11.4 by 0.4 cm.  
There were no adhesions, tendon damage, bone, joint, or nerve 
damage.  His muscle strength was 5/5 bilaterally.  There was 
no muscle herniation, loss of muscle function, or tumors of 
the muscle.  The examiner related that the veteran complained 
of easy fatigability in both lower extremities.  In an 
addendum, it was noted that the veteran was diagnosed with 
bilateral lower extremity compartment syndromes treated with 
bilateral fasciotomies.   

Scars may be rated on limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2006).  

Injuries to Muscle Group XII are evaluated under Diagnostic 
Code 5312.  The muscles involved in Muscle Group XII are the 
anterior muscles of the leg, which are the (1) tibialis 
anterior, (2) extensor digitorum longus, (3) extensor 
hallucis longus, and (4) peroneus tertius.  The function of 
this muscle group is dorsiflexion (1), extension of the toes 
(2), and stabilization of the arch (3).  A slight injury to 
this muscle group is evaluated as noncompensable.  A moderate 
injury to this muscle group is evaluated as 10 percent 
disabling.  38 C.F.R. § 4.73, Diagnostic Code 5312 (2006).  

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and uncertainty of 
movement.  Slight muscle disability is found where there has 
been a simple wound of the muscle without debridement or 
infection.  There are no cardinal signs or symptoms of muscle 
disability.  Objective findings of a slight muscle disability 
include minimal scar, no evidence of fascial defect, atrophy, 
or impaired tonus, and no impairment of function or metallic 
fragments retained in muscle tissue.  Moderate muscle 
disability is found where there has been a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  There is a record of 
consistent complaint of one or more of the cardinal signs and 
symptoms of muscle disability.  Objective findings of a 
moderate muscle disability include entrance and (if present) 
exit scars, small or linear, indicating short track of 
missile through muscle tissues.  Also, some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  38 C.F.R. § 4.56 (2006).  

Other than rating on limitation of function of the part 
affected under Diagnostic Codes 5312-7805, a scar may also be 
assigned a 10 percent rating if it is painful on examination 
and superficial.  A superficial scar is one not associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2006).  
A 10 percent rating is prescribed for superficial unstable 
scars.  An unstable scar is one where, for any reason, there 
is frequent loss of covering of skin over the scar.  
38 C.F.R. § 4.118, Diagnostic Code 7803 (2006).  A 10 percent 
rating is prescribed for scars, other than on the head, face, 
or neck, that are superficial, that do not cause limited 
motion, and measure an area or areas of 144 square inches 
(929 sq. cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 
7802 (2006).  

The service medical records show that the veteran underwent 
bilateral lower leg anterior and lateral compartment 
fasciotomies under general anesthesia in March 1994.  The 
narrative summary indicated that the operation was 
uncomplicated.  The veteran has only recently complained that 
his scars are tender and painful, and manifest a burning 
sensation.  The VA examination reports and treatment records 
show that the veteran's earlier complaints had been centered 
on pain and numbness in his feet and legs.  Service 
connection is already in effect for peroneal nerve neuropathy 
of the lower extremities secondary to the service-connected 
compartment syndrome disabilities for which each lower 
extremity has been assigned a 10 percent disability rating.  

Notwithstanding testimony from the veteran, his scars were 
not demonstrably painful on VA examination.  From the June 
2006 VA examiner's description, the scars are superficial, 
stable, and do not measure an area of 144 square inches (929 
sq. cm.).  While the veteran complained of fatigue, the 
examination revealed no weakness in muscle strength and the 
VA examiner indicated that the veteran had no loss of muscle 
function.  Thus, the medical evidence shows that the veteran 
does not have a moderate muscle disability.  For these 
reasons, the Board finds that the veteran is not entitled to 
a compensable evaluation under Diagnostic Codes 5213-7805 and 
7802 to 7804.  





Other Considerations

An increased rating may also be granted on an extraschedular 
basis when it is demonstrated that the particular disability 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2006).  The Board finds 
no evidence that the veteran's service-connected disabilities 
presented such an unusual or exceptional disability picture 
at any time so as to require consideration of an 
extraschedular evaluation pursuant to the provisions of 38 
C.F.R. § 3.321(b)(1) (2006).  The schedular rating criteria 
are designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1 (2006).  Consequently, the Board concludes that 
referral of this case for consideration of an extraschedular 
rating is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

As the preponderance of the evidence is against all of the 
claims, the "benefit of the doubt" doctrine is not 
applicable, and the claims must be denied.  38 U.S.C.A. 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2006); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating in excess of 10 percent for service-
connected chronic low back strain is denied.

A compensable rating for service-connected residuals of fatty 
liver, also complained as digestive condition is denied.

A compensable rating for service-connected residuals of right 
lower extremity compartment syndrome, post-operative 
fasciotomy, claimed as shin splints and scars is denied.

A compensable rating for service-connected residuals of left 
lower extremity compartment syndrome, post-operative 
fasciotomy, claimed as shin splints and scars is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


